UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6411


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OLANDJUWAN TRAYQUAN BEALE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:17-cr-00050-RGD-DEM-1;
4:18-cv-00145-RGD)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olandjuwan Trayquan Beale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olandjuwan Trayquan Beale seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Beale has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2